Case 1:18-cv-03019-RJD-RML Document 26 Filed 01/16/19 Page 1 of 4 PageID #: 226




                        Mark Schlachet, Esq.
                           3515 Severn Road
                         Cleveland, Ohio 44118
                           Tel:216-225-7559
                          FAX:216-932-5390
                            Email:markschlachet@me.com


                                                         Admitted: OH, NY

                              January 16, 2019


 VIA ECF
 Honorable Raymond J. Dearie
 United States District Court
 Eastern District of New York
 225 Cadman Plaza East
 Brooklyn, NY 11201

       Re: Careful Shopper, LLC v. TP-Link USA Corp., et al.,
           Docket No. 1:18-cv-03019-RJD-RML

 Dear Judge Dearie:

       This office is one of the counsel for Plaintiff, Careful Shopper,
 LLC. I write with a time-sensitive concern related to the briefing of TP-
 Link’s Motion to Dismiss, which is in process under Your Honor’s
 Individual Motion Practices.

       The Court ordered limited jurisdictional discovery following pre-
 motion conference of September 12, 2018. TP-Link initially refused to
 produce most requested documents sought by Plaintiff in limited
 jurisdictional discovery. Plaintiff filed a Rule 37 Motion before Judge
 Levy in which Plaintiff justified some of its discovery requests as
 follows:
Case 1:18-cv-03019-RJD-RML Document 26 Filed 01/16/19 Page 2 of 4 PageID #: 227




       Under the rubric of “due process,” the United State Constitution
       requires that an out-of-state manufacturer have “minimum
       contacts” in order for specific state jurisdiction to apply . . . Many
       of Plaintiff’s RFP’s are designed to elicit information which will
       illuminate the fairness and justice of requiring TP-Link to defend
       this action in New York.
 Rule 37 Letter Motion, Dkt No. 22 at pp.1-2. TP-Link responded:
       The only jurisdictional dispute is whether Plaintiff can meet its
       burden of demonstrating the second Licci prong—that there is an
       articulable nexus or substantial relationship between TP-Link’s in-
       state activity and claims asserted in this action.
 Response to Rule 37 Letter Motion, Dkt. No. 23 at p.2.
    Moreover, the record of the proceedings before Judge Levy is replete
 with TP-Link’s further disclaimers as to any personal jurisdiction issue
 aside from the Second Licci Prong. Based solely upon TP-Link’s
 disclaimer of pursuing any argument beyond the Second Licci Prong,
 Plaintiff agreed to withdraw most of RFP’s Nos. 1-3 and 5, having to do
 with TP-Link’s quantum of New York business contacts.
    Evidently TP-Link has now changed its mind and has decided to
 pursue a “due process” argument, including the following in its Motion
 to Dismiss, as indicated in its table of contents: “Exercising Personal
 Jurisdiction Would Violate Due Process.” The Constitutional argument
 begins:
    While the Court does not have personal jurisdiction over TP-Link under New York’s long
    arm statute, exercising jurisdiction over TP-Link would also violate the Due Process Clause.

 TP-Link thus narrowly limited Plaintiff’s discovery to its New York
 contacts directly at suit, while now arguing from a broader concept of
 forum-state contacts and their purported absence.

      Plaintiff firmly believes that TP-Link ought not be permitted to
 pursue a due process argument because Plaintiff changed its position in

                                                2	
Case 1:18-cv-03019-RJD-RML Document 26 Filed 01/16/19 Page 3 of 4 PageID #: 228




 reliance upon record representations to the contrary; and limited
 jurisdictional discovery is long closed. At the same time, without a
 resolution of the issue, Plaintiff will be required to brief the matter out of
 an abundance of caution, without ordered discovery, and utilizing time
 and page space better allocated elsewhere. Prejudice is certain to occur
 absent prompt relief.

       TP-Link refuses to remove its due process arguments, citing five
 (5) cases, none of which cite Licci, responding:
       The only issue in dispute is the second Licci prong: whether there is a substantial
       relationship or articulable nexus to TP-Link’s in-state activities and Plaintiff’s defamation
       and tortious interference claims. TP-Link’s constitutional argument relates to the
       second Licci prong.

       Accordingly, we request a telephonic conference with the Court in
 an effort to resolve this issue consensually or, if necessary, via Court
 order granting or denying a request, hereby respectfully made, that the
 objectionable elements of TP-Link’s Motion to Dismiss be stricken.
 Judge Levy is very familiar with the subject matter hereof and, as we
 said, recorded the November 30, 2018 Rule 37 proceeding.

      With utmost appreciation, we seek the Court’s earliest convenient
 consideration of this matter.


                                                     Respectfully submitted,


                                                      /s/ Mark Schlachet____


 cc: The Honorable Robert M. Levy
     United States District Court Magistrate-Judge
     Counsel to TP-Link USA Corp.


                                                3	
Case 1:18-cv-03019-RJD-RML Document 26 Filed 01/16/19 Page 4 of 4 PageID #: 229




                                       4	
